Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant’s arguments in conjunction with the applicant’s amendments have overcome the rejection of Mommer (US 2011/0192564) as shown within the previous office action. This is because the specific terms “potted in a potting compound” is not a mere product by process limitation but imparts a specific structure of the final product. This is discussed within the applicant’s arguments submitted 7/15/2021, the affidavit within the applicants arguments and the attached definition. Thus, Straubel (US 2007/0218353) and Hoerpel (US 2013/0122330) are the closest prior arts of record. However, the newly cited are is silent to the addition of the flame retardant required in independent claims 1, 10 and 22. Furthermore, given the absence of the flame retardant a case cannot be made that the potting compound would pass the required V2 level flame resistance as measured by the UL 94 Test for Flammability of Plastics, as required by claim 19. Therefore, the instant claimed inventions are deemed novel and contribute to the advancement of battery modules.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724